PER CURIAM:
Andres Morales appeals the district court’s orders denying relief on his motion filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), and on his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Morales, No. 1:05-cr-00322-RDB-4 (D. Md. Oct. 7, 2008; Oct. 27, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.